Case 1:19-cv-00550-WRP-NONE Document 15 Filed 11/21/19 Page 1 of 4            PageID #: 42




  Maxx Phillips (HI Bar No. 10032)
  CENTER FOR BIOLOGICAL DIVERSITY
  1188 Bishop Street, Suite 2412
  Honolulu, HI 96813
  Phone: (808) 284-0007
  Email: mphillips@biologicaldiversity.org

  Miyoko Sakashita (CA Bar No. 239639),
  CENTER FOR BIOLOGICAL DIVERSITY
  1212 Broadway, Suite 800
  Oakland, CA 94612
  Phone: (510) 844-7100 ext. 308
  Email: miyoko@biologicaldiversity.org

  Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAII


  CENTER FOR BIOLOGICAL                      Case No.: CV 19-00550 WRP
  DIVERSITY, a non-profit corporation,
              Plaintiff,                     AFFIDAVIT OF SERVICE
         v.

  WILBUR ROSS, et al.,

              Defendants.



        I respectfully certify that service for the above-captioned case took place as

  described below, which included true and correct copies of each of the following

  documents:

                ECF 1         Complaint
                ECF 1-1       Civil Cover Sheet
Case 1:19-cv-00550-WRP-NONE Document 15 Filed 11/21/19 Page 2 of 4         PageID #: 43




               ECF 5 – 5-6 Issued Summons
               ECF 7       Order Setting Rule 16 Scheduling Conference
               ECF 7-1     Memo from Clerk Re: Corporate Disclosure Statements
               ECF 8       Notice to Parties Regarding Service Pursuant to Rule 4 of
                           the Federal Rules of Civil Procedure
               ECF 8-1     Notice of Lawsuit and Request to Waive Service of
                           Summons
               ECF 8-2     Waiver of Service of Summons
               ECF 9       Notice of Assignment to United States Magistrate Judge
               ECF 9-1     Consent to Jurisdiction by United States Magistrate
                           Judge Election Form
               ECF 10      Application for Leave to Appear Pro Hac Vice
               ECF 11      Corporate Disclosure Statement
               ECF 12      Order Granting Pro Hac Vice Motion

        On October 19, 2019, the above-listed documents were sent by certified

  mail, return receipt requested, to the following parties:

        Wilbur Ross, Secretary
        U.S. Department of Commerce
        1401 Constitution Ave., NW
        Washington, DC 20230

        National Marine Fisheries Service
        1315 East-West Highway
        14th Floor
        Silver Spring, MD 20910

        Civil Process Clerk
        U.S. Attorney’s Office
        300 Ala Moana Blvd., #6-100
        Honolulu, HI 96850

        U.S. Attorney General
        950 Pennsylvania Avenue, NW
        Washington, DC 20530-0001




                                             2
Case 1:19-cv-00550-WRP-NONE Document 15 Filed 11/21/19 Page 3 of 4             PageID #: 44




        Secretary Ross and U.S. Attorney General received the documents on

  October 28, 2019. The U.S. Attorney received the documents on October 22,

  2019. The National Marine Fisheries Service received the documents but did not

  include the date received on the delivery confirmation. Receipts and delivery

  confirmation are attached hereto as Exhibit A.

        I certify under penalty of perjury that the foregoing is true and correct.



  DATED: November 21, 2019

                                         /s/ Maxx Phillips
                                         Maxx Phillips (HI Bar No. 10032)
                                         CENTER FOR BIOLOGICAL DIVERSITY
                                         1188 Bishop Street, Suite 2412
                                         Honolulu, HI 96813
                                         Phone: (808) 284-0007
                                         Email: mphillips@biologicaldiversity.org

                                         Miyoko Sakashita (CA Bar No. 239639)
                                         CENTER FOR BIOLOGICAL DIVERSITY
                                         1212 Broadway, St. #800
                                         Oakland, CA 94612
                                         Phone: (510) 844-7100 ext. 308
                                         Email: miyoko@biologicaldiversity.org


                                         Attorneys for Plaintiff




                                            3
     Case 1:19-cv-00550-WRP-NONE Document 15 Filed 11/21/19 Page 4 of 4                                                                                                                                                      PageID #: 45
           • Complete Items 1 2 and
                                       3
                                                                                                                                                                                U.S. Postal Service'"
           • Print your nam     ' '      ·                                                                                                                                      CERTIFIED MAIL® RECEIPT


                                                                                                           -t
             so that we canere~ address on the reverse                                                                                                                I\J
          • Attach this card     m the card to you.                                                                                                                   I\J       Domosllc Mn/I Only
             or on the front If       ~U:
                                    back of the mallplece,                          B. Received by (Printed Nanr.)
                                                                                                 xec Se c.
                                                                                                                                                                      0-
                                                                                                                                                                      0-
          1. Article Add- to:       P81'mlts.
                                                                                    0. Is dellvory addrNS        from Item 1? □ Yea                                  ~ ~ liiedi~;;;-;.;-.d-~_!_~-...!!;,c..._~_!!!!!.....!'.:~--'
                                                                                       If YES, enter delMWY addresS beloW:    □ No
                                                                                                                                                                   1n'° lt..===== =---_:u.~U_j                                                               ·
                                                                                                                                                                   1,.....                                - ,;.;;..:.:;::.---'-                        .r, '
                                                                                                                                                                   le                 felectror1loJ •           Sll , UII ·                                t..,
                                                                                                                                                                   10                                           SQ 00 1•                                   .•



                                                                                                                              =~
                                                                                                                                                                                     --- ,


                                                                                                                                                               /0
                                                                                                                                                                   ,o
                                                                                                                                                                                   --°"""'' . ·'
                                                                                                                                                                                   --
                                                                                                                                                                                          $1.9
                                                                                                                                                                                                     '          f(I   00 · ·
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                       '


                 IIIIIIIII IIII IIIIII IIIIIIIII Ill lllll llllll/ 111
                      9590 9402 47168344 6292 77                               0
                                                                                 g-~;:--~
                                                                                    ·-
                                                                                         __                Del\Wy          g
                                                                                                                              °"'"'>'
                                                                                                                                                               1
                                                                                                                                                               I
                                                                                                                                                                             ~====-------.I                                           "io11<112i11l.
   - ~ ~ ~ i;;;;;i;;'n,;;;;;.;;;,;;;;::-:=:::-:~:------_j □ CenlflodMaJI-Dol,ory                                           □ ~~lot                             I
     2
          · Article Number (Transfer fmm _ ,._ '"" · "                         !2 ~ ~ =-Dol,ory □ Slgnalurv Conllnnallon"'                                     l                                  .~L~.I::.~ ....~.:.~.:...°?.~.~.:..
    PS
                      7019 112 □ □□□ 1 1887 9922
                                                                             1
                                                                                            ~·
                                                                                   <._s@f'--..ry
                                                                                                                    110   0
                                                                                                                              =-.=~:;             "                                                  b.).~......~ .~ .J- ·········
            Form 3811 , July 2015 PSN 7530-02-00()..9053                                                                                                                                                 ,...         De..             'Lo



                                                                                                                                                                             U.S. Postal Service'"
    • Complete Items 1, 2, and 3.
    • Print your name and address on the -
                                                                                                                                                                             CERTIFIED MAIL® RECEIPT
       so that we can retum the card to you.                                                                                                                                 Domestic Mail Only
    • Attach this card to the back of the mallplece,
       or on the front If space pennlts.
    1. Article Addnlssed to:                                                     o. Is dellv8'y addnm                      em    ?
    \J .   s. ~,.""---'-1 ~                                                         ~   YES, enter dellwry address below:

    "s~               ?c..n..,.-,., Iv .. ..,·..... /'\.J<J\vc           I
    1\/..,,           w ... s\.- ·, ~k>--.          1)c..._
                                               1
      2..US-3.o-                0=1

                                                                                                                        OPrforfly Mal ~

              II IIIIIII IIII Ill III Ill II II II111111111111111 Ill                                                   D Ailgilter9d Mall"'

                                                                                                                        □~--
                 9590 9402 4716 8344 6292 84
  2. Article Number IT-,..._ .-~,,_;....-· · -
            _ ~□ iij              112 □ 0001 1887
  PS Fonn 3811, July 2015 PSN 7530-02-000-9053


                                                                                                                                                                      U.S. Postal Service'"
          • Complete-.items 1, 2, and 3.         · • •i,'...                                                                                                          CERTIFIED MAIL® RECEIPT
          ■ Print yourllame and address on the;Tllve,je ~--                                                                             □ Agent           ~          Domes tic Mal/ Only
            so that we can retum the card to you. · : -~- .:;., -                                                                       □ Addressee       ,o
          ■ Attach this card to the back of the mallpiece,      ·                                                               C. Dato of Delivery       0-
            or on the front If space perrnlts.                                                                                                                                                                                USE
     • 1. Article -        -        to:                                                                                              □ Yes
    · NA+io"'-\ t---\ d, ~ h~l--,<.(.'<.S f<M                                                                                        □ No

      , ~ 1J c:.-1} - """~ 11- 11--.'1
          l'-1...,_      ~r
          S;,..,....,.         ~q"'~s , MD              2i O"llO




                                                                                                                                                                   U.S. Postal Service'"
                                                                                                                                                                   CERTIFIED MAIL® RECEIPT
  ■ Complete Items 1, 2, and 3.
  ■ Print your name and address on the reverse
                                                                                                                                                      '°
                                                                                                                                                      0
                                                                                                                                                      0-
                                                                                                                                                                   Domestic Mail Only
      so that we can retum the card to you.                                                                                                           0-
  ■ Attach this card to the back of the mallplece,
     or on the front If space permits.
                                                                             o. lsdel
                                                                                                                                                                                                   I A L U_.S.. E
  1. Artlcie Addressed to:
                                                                                 ff YES, onto, dellve,y - . below:
  C. j,; . \ ?,.,,<>-, ~ C.. I ul.c....
  Lh . ~--':"!· J al--/::.'--"--
 '4w1441       30D             .tr\<- (\I\.,,.,_,._,. ~\ vdi ,~
 -:t±.0-         (OC:,



                                                                         ia~
 1-la~olw'"', (.J..,i              ~b'GSL(

            1111111111111111111111111111111 111111111111111
               9590 9402 4716 8344 6292 91
                                                                                           ~o.t..y
                                                                         OCertlflodMall-llollYery
                                                                                                                  g~::;::.
                                                                                                                  □ Aotun,o~
  --,--:--:-==-;:;;;;;;;,;;;-.;;;;;-;;~ ;;,i;biiij-----j □ Collect on DoN-,.                                          ~              tor
- 2 Article Noo,ber (Trans~ from ..-,Ice label)          □ Collo!!e',..""''very -                     llollYery   o   Slgnatun, Conllnnation,..
  '.,:-       701 9 112□- 0001~                                 9908                ~fwlrictod o.<tve,y           □ =~
-pSForm 3811 , July 2015 PSN 7530-02--000-9053                                                                eon-tic Ret..., ~~

                                                                                                     EXHIBIT A
